 



Exhibit 10.8

EMPLOYMENT AGREEMENT

between

AMEDISYS, INC.

and

William F. Borne

April 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
Section 1. Recitations
  1
 
   
Section 2. Performance of Duties
  1
2.1 Board Membership
  1
2.2 Devotion of Time
  1
 
   
Section 3. Term of Employment; Termination; Extension
  2
3.1 Term of Employment
  2
3.2 Termination of Employment by the Company for Cause
  2
3.3 Termination Without Cause
  2
3.4 Termination by BORNE
  2
3.5 Termination After a Change of Control
  2
3.6 Death or Disability of BORNE
  3
3.7 Termination for Good Reason by BORNE
  3
3.8 Automatic Extension
  4
3.9 Cessation of Power
  4
 
   
Section 4. Compensation
  4
4.1 Base Salary
  4
4.2 Bonus
  4
4.3 Annual Long-Term Equity Incentive Awards
  5
(a) Annual Awards
  5
(b) Vesting, Etc.
  5
(c) Adjustments, Etc.
  5
4.4 Severance Compensation
  5
(a) Expiration; Termination Without Cause; Termination for Good Reason
  5
(b) Change of Control
  6
4.5 Additional Benefits
  6
(a) Paid Time Off
  6
(b) Automobile Expenses
  6
(c) Reimbursement of Expenses
  6
(d) Participation in Employee Benefit Plans
  7
(e) Life Insurance Benefits
  7
(f) Whole Life Assignee
  7
(g) Tax Preparation
  7
(h) Disability
  7
4.6 Limitation on Payments and Benefits
  8
4.7 Compliance with Sections 6 and 7
  8
 
   
Section 5. Representations by BORNE
  8
 
   
Section 6. Confidentiality and Non-Disclosure of Information
  9
6.1 Confidentiality
  9

 



--------------------------------------------------------------------------------



 



          Page
6.2 Ownership of Information
  9
6.3 Material Breach
  9
 
   
Section 7. Restrictive Covenants
  9
 
   
Section 8. Remedies
  10
 
   
Section 9. Severability
  10
 
   
Section 10. Successors and Assigns
  10
10.1 Successors
  10
10.2 Assignment
  10
 
   
Section 11. Miscellaneous
  10
11.1 Amendment
  10
11.2 Binding Agreement
  11
11.3 Waiver
  11
11.4 Captions
  11
11.5 Intentionally omitted
  11
11.6 Prior Agreements
  11
11.7 Governing Law
  11
11.8 Notices
  11
11.9 Disputes
  11

Attachments

A – Restricted Areas

 



--------------------------------------------------------------------------------



 



LIST OF DEFINED TERMS

Act – Section 4.3(a)
Agreement – Introductory paragraph
Base Salary – Section 4.1
Board – Section 2
BORNE – Introductory paragraph
Business – Clause A of Recitals
Cause – Section 3.2
Change of Control – Section 3.5
COBRA – Section 4.5(d)
Code – Section 4.6
Commencement Date – Section 3.1
Company – Introductory paragraph
Confidential Information – Section 6.1
Disability – Section 4.5(h)
Disabled – Section 4.5(h)
Excess Parachute Payment – Section 4.6
Exchange Act – Section 3.5(a)
Good Reason – Section 3.7
Incumbent Board – Section 3.5(b)
Initial Term – Section 3.1
NASDAQ – Section 4.3(a)
NMS/NASDAQ – Section 4.3(a)
Restricted Areas – Section 7
Strategic Transaction – Section 3.5(c)
successor – Section 10.1
Term – Section 3.8

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the
1st day of April, 2005, by and between AMEDISYS, INC., a Delaware corporation
(the “Company”) and William F. Borne (“BORNE”).

R E C I T A L S:

          A. The Company owns, manages and/or operates agencies and facilities
for the provision of home health nursing care services (the “Business”).

          B. BORNE is employed by the Company as its Chief Executive Officer.

          C. The Company and BORNE enter into this Agreement to set forth the
terms and conditions for BORNE’s continued employment by the Company.

          NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, the parties agree as follows:

     1. Recitations. The above recitations are incorporated herein by this
reference.

     2. Performance of Duties. BORNE shall serve as the Chief Executive Officer
of the Company and shall perform such duties as are usually performed by the
chief executive officer of health care companies of a business similar in size
and scope as the Company and such other additional duties as may be assigned to
him from time to time by the Company’s Board of Directors (the “Board”) which
are reasonable and consistent with the expectations of the Company and the
Company’s operations, taking into account BORNE’s expertise and job
responsibilities, including but not limited to, adherence to internal compliance
and governmental and regulatory rules, regulations and applicable laws. BORNE
shall report directly to the Board.

          2.1 Board Membership. Until the expiration of the Term or earlier
termination of this Agreement, the Company shall use its reasonable best
efforts, to the extent not inconsistent with applicable laws, rule, regulations,
and good governance standards, to nominate and cause the election of BORNE to
the Board and to the Board’s Executive Committee, if one is constituted. If
BORNE is not elected to the Board at any time prior to the expiration of the
Term or earlier termination hereof, BORNE shall be entitled to terminate this
Agreement by notice pursuant to Section 11.8 hereof and receive the severance
compensation as determined in Section 4.4(a) hereof.

          2.2 Devotion of Time.

               (a) BORNE agrees to devote full time and attention to the
business and affairs of the Company to the extent necessary to discharge his
duties and responsibilities hereunder and to use reasonable best efforts to
perform faithfully and efficiently such duties and responsibilities.

               (b) BORNE shall not serve on the board of directors of any other
company whose securities are registered the Securities Exchange Act of 1934
without the prior written approval of the Board.

 



--------------------------------------------------------------------------------



 



               (c) BORNE shall report periodically to the Board (no less
frequently than on an annual basis) on his other business activities, if any.

     3. Term of Employment; Termination; Extension.

          3.1 Term of Employment. This Agreement shall begin on April 1, 2005
(the “Commencement Date”) and expire on March 31, 2008 (the “Initial Term”),
subject to extension pursuant to Section 3.8 or earlier termination as otherwise
set forth in this Agreement.

          3.2 Termination of Employment by the Company for Cause. The Company
may terminate BORNE’s employment hereunder for Cause (as defined herein) without
any obligation to pay severance compensation under Section 4.4 to BORNE. For
purposes of this Agreement, “Cause” shall be defined as follows:

               (a) a material default or breach by BORNE of any of the
provisions of this Agreement materially detrimental to the Company which, if
capable of cure, is not cured within thirty (30) days following written notice
thereof;

               (b) actions by BORNE constituting fraud, embezzlement or
dishonesty which result in a conviction of a criminal offense not overturned on
appeal;

               (c) intentionally furnishing materially false, misleading, or
omissive information to the Board or any committee of the Board, that is
materially detrimental to the Company;

               (d) actions constituting a breach of the confidentiality of the
Business and/or trade secrets of the Company which is materially detrimental to
the Company; or

               (e) willful failure to follow reasonable and lawful directives of
the Board which are consistent with BORNE’s job responsibilities and performance
which, if capable of cure, is not cured within thirty (30) days following
written notice thereof.

          3.3 Termination Without Cause. The Company shall have the right to
terminate BORNE’s employment hereunder without Cause at any time upon thirty
(30) days prior written notice to BORNE, in which event the Company shall be
obligated to pay the severance compensation in accordance with Section 4.4(a).

          3.4 Termination by BORNE. BORNE may terminate his employment hereunder
upon thirty (30) days prior written notice to the Company pursuant to
Section 11.8. Such notice shall set forth in sufficient detail for the Company
to understand the nature of the facts underlying said termination by BORNE.

          3.5 Termination After a Change of Control. (x) Upon the occurrence of
a Change of Control (as defined herein) if such Change of Control occurs prior
to (i) BORNE’s receiving a written notice of termination by the Company for
Cause or (ii) the Company’s receiving a written notice of termination from BORNE
pursuant to Section 3.4 or Section 3.7, and (y) prior to the second anniversary
of the date on which the Change of Control occurs, either (A) BORNE’s employment
hereunder (or by the acquiring or surviving entity) is terminated without Cause
by the Company (or by the acquiring or surviving entity) or (B) (i) there has
been

2



--------------------------------------------------------------------------------



 



a material reduction in BORNE’s compensation, or (ii) other than as a result of
his Disability (as defined herein), there has been a material reduction in
BORNE’s duties and authority, which in the case of (i) or (ii) of this clause
(y)(B) is not resolved within thirty (30) days after BORNE provides notice
thereof and BORNE thereafter elects to terminate his employment hereunder, BORNE
shall be entitled to receive the severance compensation in accordance with
Section 4.4(b). “Change of Control” is defined as the date on which any of the
following occurs:

               (a) The acquisition by any person, entity or “group” within the
meaning of § 13(d) or 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty-one (51%) percent or more of either
the then outstanding shares of the Company’s common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors; provided however, purchase by
underwriters in a firm commitment public offering of the Company’s securities or
any securities purchased for investment only by professional investors shall not
constitute a Change of Control;

               (b) The individuals who serve on the Board as of the Commencement
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, any person who becomes a director
subsequent to the Commencement Date, whose election or nomination for election
by the Company’s shareholders was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board, shall for purposes of this
Agreement be considered as if such person was a member of the Incumbent Board;
or

               (c) The requisite approval by the Company’s shareholders of:
(i) a merger, reorganization or consolidation (a “Strategic Transaction”)
whereby the Company’s shareholders immediately prior to such approval will not,
pursuant to the terms of the definitive agreement providing for the Strategic
Transaction, own immediately after consummation of the Strategic Transaction
more than 50% of the combined voting power of the surviving entity’s then
outstanding voting securities entitled to vote generally in the election of
directors; or (ii) the liquidation or dissolution of the Company; or (iii) the
sale of all or substantially all of the assets of the Company.

Provided, however, there can be no Change of Control for purposes of this
Agreement resulting from a filing for relief under the federal bankruptcy laws,
whether the filing seeks a reorganization under Chapter 11 of the Bankruptcy Act
or otherwise.

        3.6 Death or Disability of BORNE. BORNE’s employment hereunder shall
terminate on the date of his death or the date on which the Company terminates
his employment pursuant to Section 4.5(h) as a result of his Disability.

        3.7 Termination for Good Reason by BORNE. Borne may terminate his
employment hereunder by written notice to the Company for Good Reason. For
purposes hereof, “Good Reason” shall mean (a) the Company reduces Borne’s Base
Salary without his consent (it being understood and agreed that the reduction in
his monthly Base Salary paid by the Company by the amount received by Borne
under any disability insurance paid for by the Company as provided in
Section 4.5(h) shall not be considered a reduction of his Base Salary for
purposes hereof); (b) the Company materially defaults in any of its obligations
under this Agreement and such default is not cured within thirty (30) days
following the Company’s written notice thereof

3



--------------------------------------------------------------------------------



 



from Borne, which notice specifies in detail the material default alleged by
Borne; (c) the Company requires Borne to relocate on a permanent basis to a
location more than fifty (50) miles away from his present place of employment;
or (d) the Company substantially reduces Borne’s job responsibilities.

     3.8 Automatic Extension. This Agreement shall be automatically extended for
a one year period at the end of the Initial Term (the Initial Term and such
extension pursuant to this Section 3.8, the “Term”), unless either party
provides written notice of termination to the other party at least six
(6) months prior to the expiration of the Initial Term.

     3.9 Cessation of Power. In the event of the expiration of the Term or
earlier termination hereof, BORNE will cease to have any power of his position
as of the effective date of the termination.

     4. Compensation.

          4.1 Base Salary. The Company shall pay to BORNE a base salary at the
annual rate of $400,000.00 (the “Base Salary”). Notwithstanding anything herein
to the contrary, the Board shall have the sole discretion at any time and from
time to time to increase the Base Salary, which increase shall be reflected in a
written amendment to this Agreement. The Base Salary shall be payable in
installments consistent with the Company’s normal payroll schedule, in effect
from time to time, subject to applicable withholding and other taxes.

          4.2 Bonus.

               (a) At the end of each fiscal year of the Company until the
expiration of the Term or earlier termination of this Agreement, BORNE shall be
entitled to receive a bonus equal to a percentage of BORNE’s then current Base
Salary, payable on terms which shall be at the discretion of the Board, and only
if certain performance based criteria established by the Board in its discretion
for the related fiscal year of the Company and made known to BORNE are met.
BORNE shall be entitled to a bonus under this Section 4.2 equal to (i) one
hundred (100%) percent of his then current Base Salary if the target established
by the Board for the performance based criteria for the related fiscal year of
the Company is met, (ii) a percentage of his then current Base Salary less than
one hundred (100%) percent if the threshold (less than the target) established
by the Board, but not the target, for the performance based criteria for the
related fiscal year of the Company is met, and (iii) a percentage of his then
current Base Salary greater than one hundred (100%) percent if the target
established by the Board for the performance based criteria for the related
fiscal year of the Company is exceeded (the percentages or range of percentages
for clauses (ii) and (iii) to be established by the Board for the related fiscal
year). Notwithstanding anything herein to the contrary, the Board may, in its
discretion, pay a bonus to BORNE in excess of the amount that may be earned
pursuant to this Section 4.2.

               (b) If BORNE’s employment hereunder is terminated pursuant to
Section 3.2 or Section 3.4 prior to the end of a fiscal year of the Company,
BORNE shall not be entitled to receive any bonus under this Section 4.2 for such
fiscal year. If BORNE’s employment hereunder is terminated for any other reason
prior to the end of a fiscal year of the Company and if BORNE is entitled to
receive a bonus under this Section 4.2 for such fiscal year based on the
performance criteria, and the threshold, target and percentages, established by
the

4



--------------------------------------------------------------------------------



 



Board for such fiscal year, the amount of such bonus shall be equal to the
applicable percentage times the portion of the then current Base Salary paid to
BORNE for such fiscal year through the date on which his employment terminated.
Such bonus shall be paid on the date that payment thereof would otherwise have
been made to BORNE had his employment not been terminated.

          4.3 Annual Long-Term Equity Incentive Awards.

               (a) Annual Awards. Annually until the expiration of the Term or
earlier termination of this Agreement, the Board shall, in its discretion, make
long-term equity incentive awards to BORNE having a target level based on the
median market for comparable awards to chief executive officers of other
companies determined by the Board to have similar attributes for purposes
hereof. The Board may retain one or more third party consultants on a periodic
basis to advise it regarding the median market for purposes hereof. All
long-term equity incentive awards pursuant to this Section 4.3(a), to the extent
they constitute securities, shall be “restricted securities” as that term is
defined under the Securities Act of 1933, as amended (the “Act”) and the rules
and regulations promulgated thereunder. BORNE hereby represents that all
long-term equity incentive awards pursuant to this Section 4.3(a) will be
acquired for investment purposes and not with a view to any resale,
redistributions except in accordance with the Act.

               (b) Vesting, Etc. All such long-term equity incentive awards made
pursuant to this Section 4.3 shall vest and be eligible for distribution to
BORNE in equal amounts of one-third of the total award on each of the first,
second and third anniversary dates of any such award if BORNE remains employed
by the Company on the applicable anniversary date. In the event the long-term
equity incentive award is an option to acquire securities of the Company, such
option shall be exercisable within ten (10) years after the date of the award,
but in no event more than one (1) year after the date on which BORNE’s
employment by the Company terminates, upon satisfaction of the conditions
applicable to the exercise of such option. In the event BORNE’s employment
hereunder is terminated pursuant to Section 3.3, Section 3.5, Section 3.6, or
Section 3.7, all of the then unvested awards made pursuant to this Section 4.3
shall vest and be eligible for distribution to BORNE immediately and, if such
award is an option to acquire securities of the Company, shall be exercisable
within the one (1) year period thereafter upon satisfaction of the conditions
applicable to the exercise of such option.

               (c) Adjustments, Etc. The Board, in its discretion, may adjust an
award made pursuant to this Section 4.3 to address the dilutive or accretive
effect on such award from a subsequent stock dividend, stock split or issuance
of additional securities by the Company, from a reverse stock split or stock
redemption by the Company, or from another event or transaction.

          4.4 Severance Compensation.

               (a) Expiration; Termination Without Cause; Termination for Good
Reason. Should BORNE’s employment hereunder be terminated by (i) expiration of
the Term (other than as a result of BORNE’s notice of non-extension pursuant to
Section 3.8) and BORNE and the Company do not enter into a new employment
agreement, (ii) the Company without Cause prior to a Change of Control, or
(iii) by BORNE pursuant to Section 3.7, BORNE shall be entitled to severance
compensation in an amount equal to two (2) times the average for the prior three
(3) fiscal years of the Company of the sum of BORNE’s Base Salary (pursuant to
Section 4.1) and bonus (pursuant to Section 4.2) for each such fiscal year. All
severance compensation

5



--------------------------------------------------------------------------------



 



payable pursuant to this Section 4.4(a) shall be payable by the Company via
regularly scheduled payroll in equal payments less applicable withholding and
other taxes over a two (2) year period until the entire amount of severance
compensation due BORNE is paid in full. In the event BORNE’s employment with the
Company is terminated pursuant to clauses (i), (ii) or (iii) of this Section
4.4(a), the severance period with respect to continuing benefits provided in
Sections 4.5(e) and (g) shall be two (2) years.

               (b) Change of Control. Should BORNE be entitled to severance
compensation pursuant to Section 3.5, the amount thereof shall be equal to
(x) two and ninety-nine hundredths (2.99) times the average for the prior three
(3) fiscal years of the Company of the sum of BORNE’s Base Salary (pursuant to
Section 4.1) and bonus (pursuant to Section 4.2) for each such fiscal year less
(y) the amount of the Base Salary and bonus that BORNE received from the date of
the Change of Control until the date on which BORNE’s employment is terminated.
All severance compensation payable pursuant to this Section 4.4(b) shall be
payable by the Company (or by the acquiring or surviving entity) via regularly
scheduled payroll in equal payments less applicable withholding and other taxes
over a period equal to 2.99 years minus the period from the date on which the
Change of Control occurred and the date thereafter on which BORNE’s employment
terminated until the entire amount of severance compensation due BORNE is paid
in full. In the event a Change of Control should occur during BORNE’s employment
with the Company, the severance period with respect to continuing benefits
provided in Sections 4.5(e) and (g) shall be two and ninety-nine hundredths
(2.99) years.

          4.5 Additional Benefits.

               (a) Paid Time Off. BORNE shall be entitled to five (5) weeks paid
time off during each calendar year of his employment hereunder. In addition,
BORNE shall be entitled to paid time off for the same holidays as other
employees of the Company as established by the Board. BORNE’s paid time off
shall be subject to the Company’s policy for paid time off applicable generally
to its other employees, e.g., carry over rights, partial days, etc.

               (b) Automobile Expenses. Until the expiration of the Term or
earlier termination of this Agreement, the Company shall (i) provide BORNE with
the full and exclusive use of an automobile equivalent to the automobile used by
BORNE as of the Commencement Date, or the Company shall provide BORNE with an
equivalent automobile allowance to be utilized by BORNE at his sole discretion,
and (ii) also pay all maintenance, insurance, and gasoline expenses incidental
to such automobile whether or not business related. BORNE shall have the right
to receive a new automobile on or about the second anniversary of the date on
which he took possession of the then current automobile. Upon termination of
this Agreement pursuant to which BORNE is entitled to severance compensation
under either Section 4.4(a) or Section 4.4(b), the Company shall transfer title
to BORNE, without payment therefor, of the Company’s automobile that BORNE is
then utilizing (and the value thereof will be reported as additional
compensation to BORNE).

               (c) Reimbursement of Expenses. BORNE is authorized to incur
reasonable travel and other expenses in connection with the Business and in
performance of his duties under this Agreement. BORNE shall be reimbursed by the
Company for all Business expenses which are reasonably incurred by BORNE. All
reimbursable travel expenses shall be in accordance with Company policy.

6



--------------------------------------------------------------------------------



 



               (d) Participation in Employee Benefit Plans. Until the expiration
of the Term or earlier termination of this Agreement, BORNE shall be entitled to
participate, and subject to eligibility and other terms generally established by
the Board, in any employee benefit plan (including but not limited to life
insurance plans, long-and short-term disability, stock option plans, group
hospitalization, health, dental care plans (which health insurance plans shall
also cover BORNE’s dependents), profit sharing and pension plans, and other
benefit plans), as may be adopted or amended by the Company from time to time.
Upon termination of this Agreement pursuant to which BORNE is entitled to
receive severance compensation under Section 4.4(a) or Section 4.4(b), should
BORNE elect coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company shall pay the cost of such coverage for the period
that it is required to provide COBRA coverage under applicable law (not to
exceed the applicable period in Section 4.4(a) or Section 4.4(b), as the case
may be).

               (e) Life Insurance Benefits. The Company shall pay the premium
directly, or shall reimburse BORNE, in his discretion, on a whole life insurance
policy on the life of BORNE with a face value to be determined in the sole
discretion of BORNE, which premium shall not exceed $25,000 per year. Such
obligation to pay the premium shall continue until the expiration of the Term or
earlier termination of this Agreement and any applicable severance period. BORNE
shall have the right to designate the beneficiaries of such policy and shall be
the owner thereof. If BORNE notifies the Company that he has elected for the
Company to pay the premiums directly, the Company shall pay all premiums on such
life insurance policy at least five (5) days before the end of any grace period,
and on demand provide BORNE due proof of such payment. The insurance company
issuing such policy shall be authorized to give BORNE, upon his request, any
information regarding the status of any such policy. Any dividend declared upon
such policy shall be applied to the premium. The company issuing the insurance
policy must be at least “AA” in the “Best” ratings and be duly licensed to issue
such policy.

               (f) Whole Life Assignee. The Company and/or BORNE, shall, at the
direction of BORNE, instruct New York Life Insurance Company to designate a
person of BORNE’s choosing as assignee of the cash value of Policy Number
43900679. BORNE, shall be entitled to exercise his right to the cash redemption
value of said policy upon the expiration or earlier termination of this
Agreement or upon his election, either at the sole discretion of BORNE.

               (g) Tax Preparation. Until the expiration of the Term or earlier
termination of this Agreement and any applicable severance period, the Company
will reimburse BORNE for the cost of tax and financial preparation and planning,
including services that may be requested by BORNE from time to time pertaining
to this Agreement, which shall be limited to $2,500 per year.

               (h) Disability. In the event that BORNE shall become mentally or
physically Disabled (“Disability” shall be defined herein as any condition which
prohibits BORNE from performing the duties required of him herein, and the term
“Disabled” shall mean the suffering of BORNE of any Disability), BORNE shall
continue to receive his monthly Base Salary as then in effect for each of the
first six (6) months or any part thereof of any continuous Disability, less any
amounts received by him under any disability insurance paid for by Company. If
upon the expiration of six (6) months of continuous Disability, BORNE remains
Disabled, the Company shall have the right to immediately terminate his
employment hereunder. Upon such termination, BORNE shall continue to receive his
monthly Base Salary for an

7



--------------------------------------------------------------------------------



 



additional six (6) month period and thereafter BORNE shall be entitled to
receive the severance compensation as provided in Section 4.4(a) herein, reduced
by any amounts received by him under any disability insurance paid for by
Company. Thereafter, BORNE will only be entitled to receive disability insurance
proceeds for the term of such Disability. BORNE’s Disability shall be determined
by a physician designated by the Company and a physician designated by BORNE
shall concur in such determination. In the event such two physicians are in
disagreement regarding BORNE’s condition, they shall seek an opinion from a
third physician designated by both such physicians whose determination shall be
binding for purposes of this Agreement.

          4.6 Limitation on Payments and Benefits. Notwithstanding any provision
of this Agreement to the contrary, if any amount or benefit to be paid or
provided under this Agreement would be an “Excess Parachute Payment,” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provision thereto, but for the application of this
sentence, then the payments and benefits to be paid or provided under this
Agreement shall be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment. The determination of whether
any reduction in such payments or benefits to be provided under this Agreement
or otherwise is required pursuant to the preceding sentence shall be made at the
expense of the Company, if requested by BORNE or the Company, by the Company’s
independent accountants. The fact that BORNE’s right to payments or benefits may
be reduced by reason of the limitations contained in this Section 4.6 shall not
of itself limit or otherwise affect any other rights of BORNE other than
pursuant to this Agreement. In the event that any payment or benefit intended to
be provided under this Agreement or otherwise is required to be reduced pursuant
to this Section 4.6, BORNE shall be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this Section 4.6. The
Company shall provide BORNE with all information reasonably requested by BORNE
to permit BORNE to make such designation. In the event that BORNE fails to make
such designation within ten (10) business days of the effective date of his
termination of employment, the Company may effect such reduction in any manner
it deems appropriate.

          4.7 Compliance with Sections 6 and 7. To the extent that BORNE is
entitled to receive any payments or benefits under this Section 4 after the date
on which his employment hereunder terminates, his right thereto and the
Company’s obligation to make payment thereof is subject to BORNE’s compliance
after such date of termination with his obligations under Section 6 and Section
7 hereof. Should BORNE fail to comply with such obligations and such failure is
agreed to by the parties or determined pursuant to Section 11.9, the Company may
terminate entirely its obligation to make any further payments and seek
recoupment of prior payments made.

     5. Representations by BORNE. BORNE hereby represents to the Company that he
is physically and mentally capable of performing his duties hereunder and he has
no knowledge of any present or past physical or mental conditions which would
cause him not to be able to perform his duties hereunder. BORNE agrees that, at
least annually, he will undergo a complete physical examination, at the sole
expense of the Company, to be performed by a duly licensed and qualified medical
professional of BORNE’s choosing.

     6. Confidentiality and Non-Disclosure of Information.

8



--------------------------------------------------------------------------------



 



          6.1 Confidentiality. BORNE shall not, during his employment with the
Company or at any time thereafter, divulge, furnish or make accessible to
anyone, without the Company’s prior written consent, any knowledge or
information with respect to any confidential, non-public or secret aspect of the
Business which, if disclosed, could reasonably be expected to have a material
adverse effect on the Business (“Confidential Information”).

          6.2 Ownership of Information. BORNE recognizes that all Confidential
Information and copies or reproductions thereof, relating to the Company’s
operations and activities made or received by BORNE in the course of his
employment are the exclusive property of the Company, as the case may be, and
BORNE holds and uses same as trustee for the Company and subject to the
Company’s sole control and will deliver same to the Company at the termination
of his employment, or earlier if so requested by the Company in writing. All of
such Confidential Information, which if lost or used by BORNE outside the scope
of his employment, could cause irreparable and continuing injury to the
Company’s Business for which there may not be an adequate remedy at law.

          6.3 Material Breach. Any material breach of the terms of this
Section 6 shall be deemed a material breach of this Agreement. BORNE
acknowledges that compliance with the provisions of this Section 6 is necessary
to protect the goodwill and other proprietary interests of the Company and is a
material condition of employment.

     7. Restrictive Covenants.

          (a) In light of the special and unique services that will be furnished
to the Company by BORNE and the Confidential Information that has been and will
be disclosed to him during his employment, BORNE agrees that during his
employment hereunder, and for a period of two (2) years thereafter, he will
refrain from, without the written consent of the Company, directly or
indirectly, whether as principal, agent, officer, director, consultant,
employee, partner, member, stockholder or owner of or in any capacity with any
corporation, partnership, business, firm, individual, company or any other
entity, (i) carrying on or engaging in, or assisting another to carry on or
engage in, in the parishes of the State of Louisiana and counties of the other
states specified on Attachment A hereto (the “Restricted Areas”) in which the
Company or any of its affiliates are then engaged in business, any business,
work or activity similar to the business of the Company or its affiliates and
(ii) soliciting customers of the Company or its affiliates in the Restricted
Area. BORNE specifically agrees that because of his special expertise and the
special and unique services that he will be furnishing to the Company, and
because of the Confidential Information that has been acquired by him or has
been or will be disclosed to him during his employment with the Company, the
Restricted Area and above-stated time period, in and during which he will
refrain from the activities described above, are reasonable in scope and
duration and are necessary to afford the Company just and adequate protection
against the irreparable damage which would result to the Company from any
activities prohibited by this Section.

          (b) BORNE agrees that, during the term of his employment and for a
period of two (2) years thereafter, he will not, directly or indirectly, solicit
for employment, advise or recommend to any other person that they solicit for
employment, any employee of the Company.

          (c) It is the desire and intent of the parties that the provisions of
this Section 7 shall be enforced to the fullest extent permissible under the
laws and public policies applied in

9



--------------------------------------------------------------------------------



 



each jurisdiction in which enforcement is sought. Accordingly, if any particular
portion of this Section 7 shall be adjudicated to be invalid or unenforceable,
this Section 7 shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of this Section in the particular jurisdiction in which
such adjudication is made.

     8. Remedies. BORNE agrees that, in the event of a breach or threatened
breach by BORNE of any of the provisions of Sections 6 or 7 hereof, the Company
shall be entitled to an injunction restraining BORNE from such breach or
threatened breach without posting any bond or other security. Nothing contained
herein, however, shall be construed as prohibiting the Company from pursuing, in
conjunction with an injunction or otherwise, any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from BORNE.

     9. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, sections, subdivisions, or subparagraphs contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being legally valid. If any court of proper jurisdiction finds that this
Agreement is overly broad or unenforceable for any reason whatsoever, then it is
hereby agreed that this Agreement will be reduced or amended to be enforceable
to the extent allowable under applicable law, and that any court of competent
jurisdiction shall have the power to alter the scope of any provision herein in
order that said provision would be made legal and enforceable upon the
effectiveness of said alteration.

     10. Successors and Assigns.

          10.1 Successors. This Agreement shall be binding upon the parties
hereto and their successors and assigns. For purposes of this Agreement, the
term “successor” of the Company shall include any person or entity, whether
direct or indirect, whether by purchase, merger, consolidation, operation of
law, assignment, or otherwise acquires or controls: (i) all or substantially all
of the assets of Company (ii) fifty-one percent (51%) or more of the total
voting capital stock, and was not affiliated with or in common control of the
Company as of the Commencement Date; or (iii) any other business combination
with or without the consent of the Company’s shareholders.

          10.2 Assignment. This Agreement shall be non-assignable by either the
Company or BORNE without the written consent of the other party, it being
understood that the obligations and performance of this Agreement are personal
in nature.

     11. Miscellaneous.

          11.1 Amendment. No amendment, waiver or modification of this Agreement
or any provisions of this Agreement shall be valid unless in writing and duly
executed by both parties.

          11.2 Binding Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective heirs, legal representatives,
successors and permitted assigns.

10



--------------------------------------------------------------------------------



 



          11.3 Waiver. Any waiver by any party of any breach of any provision of
this Agreement shall not be considered as or constitute a continuing waiver or
waiver of any other breach of any provision of this Agreement.

          11.4 Captions. Captions contained in this Agreement are inserted only
as a matter of convenience or for reference and in no way define, limit, extend,
or describe the scope of this Agreement or the intent of any provisions of this
Agreement.

          11.5 Intentionally Omitted.

          11.6 Prior Agreements. This Agreement supersedes and replaces all
prior agreements between the parties hereto dealing with the subject matter
hereof.

          11.7 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of Louisiana, without regard to its conflicts of
laws principles.

          11.8 Notices. All notices required under this Agreement shall be
deemed to have been properly served if delivered in writing personally, by a
recognized overnight delivery service (such as Federal Express), by facsimile
(confirmed by telephone) or by U.S. registered or certified mail, postage
prepaid, return receipt requested, as follows:

         

  If to the Company:   AMEDISYS, INC.

      11100 Mead Road, Suite 300

      Baton Rouge, Louisiana 70816

      Telephone:                                        

      Facsimile:                                          

      Attention:                                          
 
       

  If to BORNE:   William F. Borne

                                                                  

                                                                  

      Telephone:                                         

      Facsimile:                                           

or such other place or places as either party, by notice given in accordance
with this Section, may designate in writing from time to time. All notices shall
be effective upon receipt by the party to be notified.

          11.9 Disputes. In the event that either party to this Agreement has
any claim, right or cause of action against the other party to this Agreement,
which the parties are unable to settle by agreement between themselves, such
claim, right or cause of action, to the extent that the relief sought by such
party is for monetary damages or awards, will be determined by arbitration in
accordance with the provisions of this Section 11.9.

               (a) The party requesting arbitration will serve upon the other a
demand therefor, in writing, specifying the matter to be submitted to
arbitration, and nominating a competent disinterested person to act as an
arbitrator. Within 15 days after receipt of such written demand and nomination,
the other party will, in writing, nominate a competent disinterested person, and
the two arbitrators so designated will, within 15 days thereafter, select a

11



--------------------------------------------------------------------------------



 



third arbitrator. The three arbitrators will give immediate written notice of
such selection to the parties and will fix in said notice a time and place of
the meeting of the arbitrators which will be in Baton Rouge, Louisiana, where
all proceedings will be conducted, and will be held as soon as conveniently
possible (but in no event later than 45 days after the appointment of the third
arbitrator), at which time and place the parties to the controversy will appear
and be heard with respect to the right, claim or cause of action. In case the
notified party or parties will fail to make a selection upon notice within the
time period specified, the party asserting such claim will appoint an arbitrator
on behalf of the notified party. In the event that the first two arbitrators
selected will fail to agree upon a third arbitrator within 15 days after their
selection, then such arbitrator may, upon application made by either of the
parties to the controversy, be appointed by any judge of the United States
District Court for the Middle District of Louisiana.

               (b) Each party will present such testimony, examinations and
investigations in accordance with such procedures and regulations as may be
determined by the arbitrators and will also recommend to the arbitrators a
monetary award to be adopted by the arbitrators as the complete disposition of
such claim, right or cause of action. After hearing the parties in regard to the
matter in dispute, the arbitrators will make their determination with respect to
such claim, right or cause of action, within 30 days of the completion of the
examination, by majority decision signed in writing (together with a brief
written statement of the reasons for adopting such recommendation), and will
deliver such written determination to each of the parties. The decision of said
arbitrators, absent fraud, duress or manifest error, will be final and binding
upon the parties to such controversy and may be enforced in any court of
competent jurisdiction. The arbitrators may consult with and engage
disinterested third parties to advise the arbitrators. The arbitrators shall not
award any punitive damages. If any of the arbitrators selected hereunder should
die, resign or be unable to perform his or her duties hereunder, the remaining
arbitrators or any judge of the United States District Court for the Middle
District of Louisiana shall select a replacement arbitrator. The procedure set
forth in this Section 11.9 for selecting the arbitrators shall be followed from
time to time as necessary. As to any claim, controversy, dispute or disagreement
that under the terms hereof is made subject to arbitration, no lawsuit based on
such matters shall be instituted by any of the parties, other than to compel
arbitration proceedings or enforce the award of a majority of the arbitrators.
All privileges under Louisiana and federal law, including attorney-client and
work-product privileges, shall be preserved and protected to the same extent
that such privileges would be protected in a federal court proceeding applying
Louisiana law.

               (c) The Company shall be responsible for advancing the cost of
the arbitrators as well as the other costs of the arbitration. Each party will
pay the fees and expenses of its own counsel.

               (d) Notwithstanding any other provisions of this Section 11.9, in
the event that a party against whom any claim, right or cause of action is
asserted commences, or has commenced against it, bankruptcy, insolvency or
similar proceedings, the party or parties asserting such claim, right or cause
of action will have no obligations under this Section 11.9 and may assert such
claim, right or cause of action in the manner and forum it deems appropriate,
subject to applicable laws. No determination or decision by the arbitrators
pursuant to this Section 11.9 will limit or restrict the ability of any party
hereto to obtain or seek in any appropriate forum, any relief or remedy that is
not a monetary award or money damages.

12



--------------------------------------------------------------------------------



 



               (e) Any court proceedings relating to this Agreement shall be
filed exclusively in the federal and state courts domiciled in Baton Rouge,
Louisiana, and the parties hereto consent to the venue and jurisdiction of such
courts.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

              AMEDISYS, INC.
 
       

  By:  
                                                                            

           Name:                                                            

           Title:                                                              
 
           
                                                                                    
    WILLIAM F. BORNE

13



--------------------------------------------------------------------------------



 



Attachment A

Restricted Areas

[To be completed]

